Citation Nr: 9910182	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating 
for the residuals of a shrapnel wound to the left lower 
extremity.

3.  Entitlement to service connection for Reiter's syndrome.

4.  Entitlement to service connection for a left eye 
disorder.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for the residuals of a wound to the left lower 
extremity and assigned a noncompensable (0%) disability 
rating.  That rating decision also denied service connection 
for Reiter's syndrome, a left eye disorder, and a low back 
disorder.  Subsequently, a July 1996 rating decision granted 
service connection for PTSD and assigned a noncompensable 
(0%) disability rating for that disability.  

The case was previously before the Board in July 1997, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The Board notes that the veteran presently asserts that he is 
"unemployable" as a result of his service connected 
disabilities.  The issue of entitlement to a total rating for 
compensation on the basis of individual unemployability has 
not been developed for appellate consideration and is not 
properly before the Board at this time.  The issue is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's claim for service connection for the 
residuals of a shrapnel wound to the left lower extremity was 
received on September 1, 1992.

3.  The medical evidence of the October 1992 VA examination 
revealed that the veteran's service connected residuals of a 
shrapnel wound to the left lower extremity were manifested by 
well healed scars and tenderness around the left knee.

4.  The medical evidence of the August 28, 1997 VA 
examination revealed that the veteran's service connected 
residuals of a shrapnel wound to the left lower extremity 
were manifested by well healed scars without tenderness and 
subjective complaints of pain and discomfort. 

5.  The veteran's claim for service connection for PTSD was 
received at the RO January 17, 1995.

6.  The veteran's service-connected PTSD is manifested by 
occasional nightmares.  

7.  The service-connected PTSD does not result in more than 
slight impairment.  

8.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

9.  The service medical records do not show any complaints, 
diagnoses or indications of Reiter's syndrome, a left eye 
disorder, and/or degenerative disc disease, during service or 
within the first year following military service.  

10.  The earliest medical reports dealing with Reiter's 
syndrome are dated approximately five years after service.

11.  The earliest medical reports dealing with degenerative 
disc disease of the lumbosacral spine are dated over two 
decades after service.

12.  The earliest medical reports dealing with any left eye 
disorder are dated approximately seven months after service.  

13.  There is no medical opinion, or other competent 
evidence, linking a left eye disorder, Reiter's syndrome, 
and/or degenerative disc disease of the lumbosacral spine to 
the veteran's active military service, or to Agent Orange 
exposure during service.  

14.  The veteran has not presented competent evidence of a 
nexus between his current left eye disorder, Reiter's 
syndrome, and degenerative disc disease of the lumbosacral 
spine and his period of military service.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for the service connected residuals of a shrapnel 
wound to the left lower extremity, have been met for the 
period of time from September 1, 1992 to August 27, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 3.400, 4.7, 4.118 and Diagnostic Code 7804 
(1998).   

2.  The criteria for a compensable disability rating for the 
service connected residuals of a shrapnel wound to the left 
lower extremity have not been met for the period of time 
subsequent to August 27, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7, 4.71a, 4.73, 
4.118 and Diagnostic Codes 5256, 5257, 5260, 5261, 5311, 7804, 
7805 (1998).

3. The criteria for a compensable disability rating for 
service connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

4.  The appellant has not presented a well grounded claim for 
service connection for Reiter's syndrome, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b), 3.307, 3.309 
(1998).  

5.  The appellant has not presented a well grounded claim for 
service connection for a left eye disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b), 
3.307, 3.309 (1998).  

6.  The appellant has not presented a well grounded claim for 
service connection for degenerative disc disease of the 
lumbosacral spine, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Ratings

The Board notes that it has recharacterized the issues of 
entitlement to compensable ratings for the disabilities at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).  In that case, the Court held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for issuance 
of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
some of the issues on appeal as claims for increased 
disability ratings for the appellant's service-connected PTSD 
and left leg disorder, rather than as a disagreement with the 
original rating awards for these disorders.  However, the RO 
issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, system, or 
the psyche in self support of the individual.  38 C.F.R. 
§ 4.10 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

A.  Left Lower Extremity

The veteran's service medical records reveal that he had 
shrapnel wounds to his left lower extremity.  An April 14, 
1969 treatment record states "shrapnel wounds left thigh 
treated and sutured at 1st Med. Bn."  The veteran's dressing 
was changed and subsequently the dressing was changed daily 
for the following several days.  On the veteran's April 1970 
separation examination his lower extremities were normal with 
no abnormalities noted by the examining physician. 

The veteran's original claim for service connection was 
received at the RO on September 1, 1992.

The veteran apparently had no complaints related to his left 
lower extremity because there is no evidence of any treatment 
of the residuals of the veteran's inservice shrapnel wounds.  
In October 1992 a VA examination of the veteran was 
conducted.  The examining physician noted that the veteran 
had "evidence of gunshot wound to the left knee area which 
is now well healed and he had a full range of motion of both 
legs with tenderness around the left knee where he was 
shot."   

The RO granted service connection for the residuals of a 
shrapnel wound to the left thigh effective September 1, 1992, 
the date the veteran's claim for service connection was 
received.  The RO assigned a noncompensable (0%) disability 
rating, under diagnostic code 7805, effective September 1, 
1992.  

On August 28, 1997 another VA examination of the veteran was 
conducted.  The veteran reported that his service connected 
left leg wound bothered him if he has to stand for a long 
time.  The skin examination noted a 6 centimeter scar on the 
upper left calf and a 1 centimeter entrance wound just below 
the left knee.  These scars were the color of the surrounding 
skin and very hard to discern.  There was no inflammation, 
adherence, herniation, swelling, or depression.  The scars 
were not tender or painful on objective demonstration.  The 
examining physician's evaluation was that there was no 
limitation of function of the veteran's left knee or left 
leg.  The diagnosis was "gunshot wound of the left leg with 
slight loss of muscle tissue in the gastrocnemius. There is 
no appreciable loss of function."  

The veteran's service connected residuals of the wound to the 
left lower extremity could be rated under any number of 
diagnostic codes. 

Diagnostic code 5311 contemplates injury to muscle group XI. 
The function of this muscle group is: propulsion, plantar 
flexion of foot; stabilization of arch; flexion of toes; and 
flexion of the knee.  The muscles included in this group are: 
posterior and lateral crural muscles, and muscles of the 
calf; triceps surae (gastrocnemius and soleus); tibialis 
posterior;  peroneus longus; peroneus brevis; flexor hallucis 
longus; flexor digitorum longus; popliteus; and the 
plantaris.  A slight disability warrants a noncompensable 
(0%) disability rating.  A 10 percent disability contemplates 
a moderate disability.  A 20 percent rating contemplates a 
moderately severe disability.  A 30 percent rating, the 
highest rating assignable under this code, contemplates a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998)(emphasis added).  

Knee disabilities can also be rated under diagnostic codes:  
5256 for ankylosis; Diagnostic Code 5257 for recurrent 
subluxation or lateral instability; 5260 for limitation of 
flexion; and 5261 for limitation of extension.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (1998).  

Upon review of the medical evidence of record there is no 
indication of any functional impairment of the veteran's left 
knee.  As such, a compensable disability rating is not 
warranted under any of the diagnostic codes mentioned above.  
The Board notes that the most recent VA examination report 
reveals " slight loss of muscle tissue in the gastrocnemius. 
There is no appreciable loss of function."  Even if the 
veteran's service connected left leg disability was rated 
under diagnostic code 5311, a noncompensable (0%) disability 
rating is warranted because of a no more than slight 
disability.  

The RO has rated the veteran's service connected left lower 
extremity as noncompensable (0%) under diagnostic code 7805.  
This diagnostic code contemplates other scars and instructs 
that such scars are rated on "limitation of function of part 
affected."  38 C.F.R. § 4.118 Diagnostic Code 7805 (1998).  
However, as we noted above, there is no medical evidence of 
any kind that indicates that the veteran has limitation of 
the function of the left lower extremity.  

A 10 percent disability rating may be assigned under 
diagnostic code 7804 for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118 
Diagnostic Code 7804 (1998).  

The evidence of the October 1992 VA examination revealed 
"evidence of gunshot wound to the left knee area which is 
now well healed and he had a full range of motion of both 
legs with tenderness around the left knee where he was 
shot."  This evidence is most analogous to the criteria for 
a 10 percent rating under diagnostic code 7804.  However the 
evidence of the August 28, 1997 VA examination reveals  no 
objective evidence of tenderness.  In fact, the examining 
physician specifically examined the area of the service 
connected injury for tenderness and did not find any.  As 
such the veteran currently only has subjective complaints of 
left lower extremity discomfort which are not supported by 
any objective findings.  

The evidence of record supports that the veteran warrants a 10 
percent rating, and not in excess thereof, for the service 
connected residuals of a shrapnel wound to the left lower 
extremity, for the period of time from September 1, 1992 to 
August 27, 1997.  However  the preponderance of the evidence 
reveals that, effective August 28, 1997, the veteran no longer 
met the criteria for a compensable disability rating for his 
service connected residuals of a shrapnel wound to the left 
lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. Part 4, including § 4.7, 4.71a, 4.73, 4.118 and 
Diagnostic Codes 5256, 5257, 5260, 5261, 5311, 7804, 7805 
(1998).

The Board notes that the splitting of the initial disability 
rating is specifically permitted under the current law.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found which is a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  



B.  Post Traumatic Stress Disorder (PTSD)

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  
In this case, the RO reviewed the veteran's claim under the 
old criteria in 1996, providing a SOC containing the criteria 
for a compensable evaluation, and under the new criteria in 
August 1998, providing the veteran with the new criteria in a 
Supplemental Statement of the Case dated August 1998.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VA O.G.C. Prec. Op. 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The veteran's service-connected PTSD is currently rated as 
noncompensable (0%).  Under the old criteria a noncompensable 
(0%) rating was assigned for neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
rating contemplates less than the criteria for a 30 percent 
rating with emotional tension or other evidence of anxiety 
producing mild social and industrial impairment.  A 30 
percent rating contemplates definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The next 
higher rating, a 70 percent disability rating, was warranted 
for severe impairment in the ability to establish and 
maintain effective or favorable relationships with people and 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The highest rating, a 100 percent 
schedular evaluation, was warranted when all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; psychoneurotic symptoms 
existed which were totally incapacitating, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a noncompensable (0%) rating is 
assigned for a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent disability rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The veteran's discharge papers, DD 214, reveals that the 
veteran served in combat in Vietnam.  He was awarded a Combat 
Infantry Badge and a Purple Heart.  The veteran's claim for 
entitlement to service connection for PTSD was received at 
the RO on January 17, 1995.  The veteran's claim indicated 
that he began psychiatric treatment at a VA medical facility 
in January 1993.  There is absolutely no medical evidence of 
record which reveals that the veteran was diagnosed with, or 
treated for, any psychiatric disorder prior to this.  

In March 1995 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported being depressed and being 
treated as an outpatient at a VA medical center (VAMC).  
Mental status examination revealed that the veteran was lucid 
and goal directed.  He was precisely oriented.  His memory 
was good and no hallucinations were noted.  The diagnosis was 
"post traumatic stress disorder cannot be ruled out from 
this examination alone.  . . .  Major depressive disorder 
with substantial remission on adequate medication."  A  
Global Assessment of Functioning Scale (GAF) of 25 is noted 
on the examination report.  However, the Board finds this 
number to be questionable, and possibly a typographical 
error, in view of subsequent GAF score assigned and the 
complete lack of any serious symptomatology noted in the 
examination report to support such a low GAF score.  

In May 1996 another VA psychiatric examination of the veteran 
was conducted.  the veteran reported becoming depressed and 
claustrophobic at times.  He reported having a violent 
temper. He also reported having nightmares about his combat 
service in Vietnam "weekly or once a month."  The veteran 
also reported taking medication for his depression.  On 
mental status examination he was coherent, relevant and a 
good historian.  He was noted to be cooperative and easy 
going.  His mood was neutral and his affect was appropriate.  
No thought disorders were elicited and he was oriented with 
good memory, judgment, and insight.  The diagnosis was 
delayed PTSD and a GAF rating of 75 was assigned.  

As the veteran reported, he received outpatient psychiatric 
treatment at a VAMC.  The RO obtained these treatment 
records.  A March 11, 1994 progress note reveals a diagnosis 
of recurrent depression and indicates treatment with 
medication for the disorder.  A March 17, 1994 progress 
report noted that he sought counseling because he was upset 
about his work conditions.  He also indicated that he was 
experiencing "empty nest" feelings because his children did 
not need to rely on him.   A June 1994 progress note reveals 
that the veteran had some irritability and sleep disturbance  
and that he was mildly depressed.  The veteran's medication 
was continued.  An August 1994 progress note indicated that 
the veteran's mood had improved.  He indicated that the 
medication reduced his anxiety and depression.  

An August 1994 social work assessment reveals that the 
veteran "continues to work regularly and states he is 
learning to 'roll with the punches' with inconsistencies at 
work.  . . .   He continues to be very active with his wife 
and enjoys his farm."  The plan was to continue therapy and 
medication to reduce the veteran's anxiety and depression.  

A September 1994 progress note again indicates only a 
diagnosis of recurrent depression.  The veteran indicated 
that he was doing well.  He indicated a legal problem with 
his ex-wife.  However, he was "doing well, feeling good, has 
good energy, gets along well and is doing his job working at 
the Post Office without major difficulties."  

A December 1994 progress note indicates much of the veteran's 
recent anxiety was a result of concern for his wife's medical 
condition.  He also indicated some sadness as a result of 
lack of contact with his children.  

An April 1995 progress note reveals that the veteran was 
troubled over the news of the bombing of the Oklahoma City 
Federal building.  He was also concerned to learn his 20 year 
old daughter was pregnant because she had a history of drug 
and alcohol abuse.  He also mentioned reading a recent 
newspaper editorial about the Vietnam war.  

In December 1995 the veteran's counseling records were closed 
out because he discontinued treatment.  The closing summary 
revealed that the veteran was a postal worker who experienced 
job tension related to his supervisor, but that he enjoyed 
delivering mail on his route.  The veteran reported 
occasional nightmares, but "he did not see Vietnam as a 
major contributor to his anxiety.  At times during his 
therapy he dealt briefly with Vietnam issues, but he did not 
want this to be a focus."  His major concerns were his 
wife's chronic health problem and conflicts with his adult 
children.  He reported that his first marriage was stormy and 
that his children tended to side with their mother, his ex-
wife.  His current wife was noted to be supportive.  The 
veteran began to miss appointments and when he attended 
sessions he no longer had any specific issues to discuss.  

In an October 1998 letter, the veteran reported that he had 
anxiety, depression and chronic sleep impairment and that he 
had been unable to work since March 1998.  He also reported 
that his second wife left him.  

The Board notes that the only diagnoses of PTSD of record are 
contained in the VA Compensation and Pension examination 
reports.  However, the mental status examinations on these 
two reports do not note any abnormalities with the exception 
of depression.  There are extensive VA treatment records in 
the veteran's claims file.  These show individual therapy on 
a regular basis.  None of these records reveals any diagnosis 
of PTSD.  Moreover, these records indicate only a diagnosis 
of depression which is related to specific contemporaneous 
stressors such as work, the health problems of the veteran's 
wife, and/or conflict with the veteran's ex-wife and adult 
children. 

The veteran is service connected for PTSD.  However, the 
totality of evidence of record reveals that depression is his 
major psychiatric disability.  The medical evidence does not 
relate his depression to his PTSD or to his military service.  
The veteran's depression required prescribed medication and 
therapy for treatment.  The medical evidence of record does 
not reveal any impairment resulting from service connected 
PTSD other than occasional nightmares. 

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's service connected PTSD.  






II.  Service Connection

A.  Preliminary Matters

In its July 1997 remand the Board phrased the issues 
involving service connection as being secondary to Agent 
Orange exposure during service.  This is because in his 
original claim for service connection, submitted in September 
1992, the veteran specifically stated "I feel there is a 
possible connection between these conditions and my exposure 
to Agent Orange."  However, in July 1998 the veteran 
submitted a letter which stated "I am no [sic] basing my 
claim on Agent Orange act of 1991.  I am no [sic] stating 
that Agent Orange had any factor what so ever."  
Subsequently, the veteran submitted a letter in November 1998 
in which he indicated that he was seeking service connection 
for his claimed disorders on a direct basis.  The Board notes 
that in 1993 the RO denied the veteran's claims for service 
connection on all three potential bases:  direct, 
presumptive, and on the basis of Agent Orange exposure.  The 
RO supplied the veteran with a statement of the case (SOC) in 
July 1993 which addressed the issues involving service 
connection on all three theories.  As such, the Board has 
recharacterized the issues and will address them under all 
three theories.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

B.  Medical Evidence

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the intervening period 
of time.  A February 1969 treatment record states that the 
veteran was riding in a "track," an armored personnel 
carrier, which hit a land mine and that he had complaints of 
pain in the left shoulder and the lumbosacral spine.  X-rays 
of the shoulder and spine were taken and were negative.  The 
diagnosis was back and shoulder sprain.  The veteran was 
admitted for 24 hours of bed rest.  He was discharged the 
following day with orders not to be placed on field duty for 
another 4 days.  The veteran's low back sprain apparently 
healed without any apparent residual disability as there are 
no other entries in the service medical records related to 
treatment of low back pain.  On the veteran's April 1970 
separation examination medical history he did indicate a 
history of "back trouble."  However, the veteran's spine 
was normal with no abnormalities noted by the examining 
physician on clinical evaluation.  

The veteran asserts that he had eye trouble, iritis, and 
urethritis during service.  He also indicates that these 
disorders were early signs of Reiter's syndrome.  There is 
absolutely no indication in any of the veteran's service 
medical records that he had iritis and/or urethritis during 
service.  The Board notes that on the veteran's April 1970 
separation examination medical history he indicated "NO" to 
the questions which asked if he had:  eye trouble, frequent 
or painful urination, and venereal disease.  On separation 
examination the veteran's eyes and genitourinary systems were 
normal with no abnormalities noted by the examining 
physician.  

A December 1970 private treatment record indicates that the 
veteran had blurry vision for approximately three weeks.  
This record is difficult to read because of both the quality 
of the copy and the handwriting of the treating physician.  
However, the treatment record does note decreased vision of 
20/60 in the veteran's left eye and gives the diagnostic 
impression as "disciform keratitis."  

Private medical treatment records reveal a series of entries 
indicating treatment for generalized joint pain beginning in 
approximately July 1975.  A September 1975 private hospital 
treatment record that the veteran had generalized joint pain, 
irritation of the eyes and ureteral discharge with his joint 
pain.  The diagnosis was "Reiter's syndrome."  

A May 1990 private MRI report reveals a diagnosis of "mild 
degenerative disc disease at L4-5 and L5-S1 without evidence 
of focal disc herniation."  A January 1992 private medical 
examination noted that the veteran had a history of low back 
pain on and off for the last "several years." The physician 
noted the prior diagnosis of degenerative disc disease and 
the veteran's diagnosis of Reiter's syndrome.  The physician 
also noted the veteran's service in Vietnam and that he "had 
some injuries in the war about twenty years ago."  The 
diagnosis was low back pain, muscle spasm and lumbar disc 
syndrome.  While the physician noted the veteran's history of 
a back injury in service twenty years prior, the physician 
did not relate the veteran's current lumbosacral degenerative 
disc disease to the veteran's active service or the inservice 
injury.  

A May 1992 VA medical center (VAMC) discharge summary reveals 
that the veteran had a "history of recurrent iritis in left 
eye for fifteen years.  The veteran's history of Reiter's 
syndrome, HLAB27 related arthritis, was also noted.  The 
veteran required surgical treatment with a corneal graft, 
keratoplasty, of the left eye.  

In October 1992 a VA Compensation and Pension examination of 
the veteran was conducted.  Both Agent Orange and general 
medical examinations were conducted at this time.  
Examination revealed left corneal scarring and tenderness of 
the lumbosacral spine.  The diagnosis included:  "Reiter's 
syndrome versus osteoarthritis of the lumbosacral spine.  
Corneal transplant.  . . . questionable exposure to Agent 
Orange with results of Reiter's syndrome." 

In August 1997 an VA orthopedic examination of the veteran 
was conducted.  The veteran reported the history of an 
inservice low back injury.  The accompanying x-ray 
examination revealed disc space narrowing at L5-S1.  The 
diagnosis was degenerative disc disease of the lumbar spine.  

In August 1997 a VA skin examination was also conducted.  The 
examining physician provided a definition of Reiter's 
syndrome which is "a non-gonococcal urethritis followed by 
conjunctivitis and arthritis of unknown etiology and 
occurring predominantly in males.  . . .  The relationship of 
Reiter's syndrome to the low back and Agent Orange causing 
Reiter's syndrome is questionable."  

In September 1997 a VA eye examination of the veteran was 
conducted.  The examining physician noted the veteran's 
history of Reiter's syndrome and his left eye corneal graft.  
The diagnosis was "status post corneal graft secondary to 
Reiter's syndrome, left eye."  

In September 1997 a VA general medical examination of the 
veteran was also conducted.  The veteran stated that "while 
in Vietnam he was treated for a urethritis while in the 
service.  This was nonspecific.  Was placed on antibiotics."  
The physician's impression included "Reiter's syndrome, well 
diagnosed in 1975.  History of documented urethritis while in 
the service and subsequently has had recurrence."  

In September 1997, the physician reported, as a medical 
problem, "Reiter's syndrome with a history of arthralgia, 
again lower extremity, back as well as urethritis and unclear 
corneal scarring . . . ."  He did not relate the onset of 
Reiter's syndrome to military service.  The veteran claims 
that these symptoms, urethritis and and an eye disorder, were 
early manifestations of Reiter's syndrome.  The physician in 
1997 indicated a "history of documented urethritis while in 
service" in his diagnostic impression; however, the 
narrative of the report reveals that this history was not 
documented but was supplied by the veteran at the 
examination.  We note that bare transcription of medical 
history provided by the veteran by a physician does not 
transform such evidence into competent medical evidence for 
the purposes of establishing a well grounded claim.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  This appears to be 
what has occurred in the instant case.  Moreover, there is no 
indication in any of the veteran's service medical records 
that he ever had urethritis during service and there are no 
entries indicating any treatment with antibiotics for the 
alleged urethritis.  

At this point the Board must note that lay evidence is 
acceptable to show incurrence in service if the veteran was 
engaged in combat and the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1998).  
The veteran's discharge papers reveal that he served in 
combat in Vietnam.  The veteran asserts that he was treated 
for urethritis and eye disorders during service.  He also 
asserts that he was treated for his urethritis with 
antibiotics.  As noted above, there is absolutely no medical 
evidence showing any complaints of, or treatment for 
urethritis and/or an eye disorder during service.  While it 
is possible that the veteran could have had such symptoms 
during combat in the field where they could not be 
documented, it seems highly unlikely that continued 
antibiotic treatment would not be noted in his medical 
records upon his return to base.  We also note that the 
circumstances, conditions and hardships of combat service in 
Vietnam were such that medical evacuation by helicopter from 
the field to medical facilities was available.  It is noted 
that when the veteran injured his low back he was evacuated 
very soon.  It seems highly unlikely that the veteran would 
not have been evacuated for recurrent urethritis and eye 
problems if they had occurred in the field.  Finally, medical 
history provided by the veteran himself on separation 
examination specifically indicated that he had not had eye 
trouble or urethritis during service.  The veteran's 
assertions with respect to urethritis, eye problems and 
chronic back injury residuals during service are not 
consistent with the record as a whole, both the service 
medical reports or the post service medical reports.

As such, the Board has considered the diagnosis by the 
physician in the September 1997 a VA general medical 
examination which states "Reiter's syndrome, well diagnosed 
in 1975.  History of documented urethritis while in the 
service and subsequently has had recurrence."  To the extent 
that the physician's diagnosis could be interpreted as 
indicating urethritis in service to be prodromal to the 
later-shown Reiter's syndrome, the presence of urethritis in 
service is not, in fact, documented in other than the 
veteran's assertions, and as such, the diagnosis is not 
competent medical evidence for the purposes of establishing a 
well grounded claim.  The Board finds the physician's comment 
with respect to urethritis during service to be bare 
transcription of medical history provided by the veteran.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

To review, the medical evidence reveals that the veteran is 
currently diagnosed with degenerative disc disease of the 
lumbosacral spine, Reiter's syndrome, and the residuals of a 
cornea graft to the left eye.  The medical evidence of record 
is unequivocal that the veteran's left corneal scarring and 
subsequent graft are related to his Reiter's syndrome.  



C.  Agent Orange

As noted above, the law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Put another 
way "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed Reiter's 
syndrome, a left eye disorder, and a low back disorder as a 
result of exposure to Agent Orange in service.  The Board 
also concedes that the veteran had active service in the 
Republic of Vietnam during the Vietnam era.  However, the 
Board notes that medical evidence of record indicates that 
the veteran's low back disorder is diagnosed as degenerative 
disc disease of L4-L5 and L5-S1.  The veteran's left eye 
disorder was diagnosed as a corneal scar with vascularization 
which required a cornea graft on his left eye.  None of the 
disorders claimed by the veteran are diseases which warrant 
presumptive service connection on the basis of Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (1998).  As such, because 
the veteran does not have a disease which is enumerated in 
38 C.F.R. § 3.309(e), he is not presumed to have been exposed 
to a herbicide agent , Agent Orange, during his period of 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998) (emphasis 
added); McCartt v. West, No. 97-1831 (U.S. Vet. App. Feb 8, 
1999)(slip op. at 7).

The veteran's discharge papers, DD 214, reveal that he did 
serve in the Republic of Vietnam during the Vietnam era.  The 
veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints, or diagnosis, of any Agent Orange related 
disease during service.  The Board finds that, although the 
veteran had active service in the Republic of Vietnam during 
the Vietnam era, no competent medical evidence has been 
submitted demonstrating that Reiter's syndrome, a left eye 
disorder, and/or a low back due to herbicide exposure is 
present and related to service.  

With no current Agent Orange related disability the veteran 
does not meet the first element required for his claims for 
service connection, as a residuals of Agent Orange exposure, 
to be well grounded.  See Caluza, 7 Vet. App. at 506.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board will address the theory of direct service connection in 
a separate subsection below.  


D.  Direct Basis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As noted above, "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  The three 
elements of a "well grounded" claim are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996);  see also Epps v Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

In the present case the asserts that he warrants service 
connection for his claimed disabilities on a direct basis.  
He avers that the evidence of record shows that he incurred 
these disorders during service.  

With respect to the veteran's claims for Reiter's syndrome 
and a left eye disorder, the veteran claims that he had 
symptoms during service.  The Board notes that iritis, an eye 
disorder, arthralgia, and urethritis are symptoms of Reiter's 
syndrome.  As noted in the medical evidence section above, 
the veteran's service medical records appear to be complete.  
The service medical records do not reveals any instance of 
any complaints of, or treatment for, any eye disorder, 
arthralgia, or urethritis during service.  Simply put there 
is no competent medical evidence of any the claimed disorders 
during service.  

The medical evidence of record reveals that the first 
medically documented instance of a left eye disorder was in 
December 1970, approximately seven months after the veteran 
separated from service.  There are no documented instance of 
urethritis and/or arthralgia until 1975 when the veteran was 
diagnosed with Reiter's syndrome.  The veteran was diagnosed 
with Reiter's syndrome approximately five years after he 
separated from service.  The only medical opinion which may e 
perhaps interpreted as relating the veteran's Reiter's 
syndrome to active service is based solely on the veteran's 
own report of his medical history indicating that he had 
symptoms during service.  However, this medical history is 
completely unsupported by the medical evidence of record and 
this one medical opinion is bare transcription of medical 
history provided by the veteran by a physician.  As such, it 
cannot be competent medical evidence for the purposes of 
establishing a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

With respect to his claims for service connection for 
Reiter's syndrome and a left eye disorder the veteran fails 
to show the required nexus between his current disabilities 
and any in-service disease or injury he incurred.  See 
Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1998).  Therefore these claims do not meet the 
second and third elements required for them to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

With respect to the veteran's claim for service connection 
for service connection for degenerative disc disease of the 
lumbosacral spine, the service medical records do reveal that 
the veteran injured his low back during service.  He suffered 
low back sprain.  The veteran was admitted for 24 hours of 
bed rest.  He was discharged the following day with orders 
not to be placed on field duty for another 4 days.  There are 
no other entries in the service medical records related to 
treatment of low back pain.  On the veteran's April 1970 
separation examination medical history he did indicate a 
history of "back trouble."  However, the veteran's spine 
was normal with no abnormalities noted by the examining 
physician on clinical evaluation.  

Subsequent to service the earliest medical evidence related 
to low back pain is a May 1990 private MRI report which noted 
"mild degenerative disc disease at L4-5 and L5-S1 without 
evidence of focal disc herniation."  A January 1992 private 
medical examination noted that the veteran had a history of 
low back pain on and off for the last "several years."  The 
physician noted the prior diagnosis of degenerative disc 
disease and the veteran's diagnosis of Reiter's syndrome.  
The physician also noted the veteran's service in Vietnam and 
that he "had some injuries in the war about twenty years 
ago."  The diagnosis was low back pain, muscle spasm and 
lumbar disc syndrome.  While the physician noted the 
veteran's history of a back injury in service twenty years 
prior, the physician did not relate the veteran's current 
lumbosacral degenerative disc disease to the veteran's active 
service or the inservice injury.  

The evidence reveals that the veteran had a low back sprain 
in service.  On separation examination his spine was 
evaluated as being normal.  In 1990, two decades after the 
veteran separated from service, the veteran was diagnosed 
with degenerative disc disease of the lumbosacral spine.  
There is no medical opinion which relates the veteran's 
current degenerative disc disease to his active military 
service or to the low back sprain injury he suffered during 
service.  The veteran fails to show the required nexus 
between his current degenerative disc disease and any in-
service disease or injury he incurred.  See Caluza, 7 Vet. 
App. at 506. There is no medical evidence establishing a link 
to the veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).  
Therefore the claim does not meet the third element required 
for it to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

Finally, the Board notes that the veteran can establish 
service connection for his claimed disorders under Combee if 
he can establish with competent medical evidence that any of 
the disabilities are related to Agent Orange exposure during 
service.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

As noted above, the veteran is not presumed to have been 
exposed to Agent Orange during his period of military service 
and he has submitted no evidence to support his assertion 
that he was exposed.  Also, the veteran has submitted 
absolutely no competent medical evidence which in any way 
relates his current Reiter's syndrome, left eye disorder, and 
degenerative disc disease to Agent Orange exposure.  Rather, 
the medical opinions of record strongly indicate that these 
disabilities are not related to Agent Orange exposure.  As 
such, the veteran has not meet the elements required for his 
claims for service connection on a direct basis under Combee 
to be well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996). 

E.  Presumptive Basis

Service connection may be established for a current 
disability in several ways including on a "presumptive" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Certain enumerated chronic 
diseases may be presumed to have been incurred during active 
military service if they are manifest to a degree of 
10 percent within the specific periods of time following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  In the present case, the 
only enumerated chronic disease which may be related to the 
veteran's claims is arthritis, which may be presumed to have 
been incurred during service if it manifests to a degree of 
10 percent within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307((a)(3), 3.309(a) (1998). 

The Board notes that the veteran was not diagnosed with 
Reiter's syndrome, which is a form of arthritis, until 1975 
which was five years after he separated from service.  The 
Board notes that the veteran has submitted a single medical 
record showing treatment for keratitis of the left eye 
approximately seven months after service.  There is no 
medical evidence which shows this specific instance of 
keratitis to be a symptoms of his Reiter's syndrome.  

The veteran's low back disorder has been diagnosed as 
degenerative disc disease, which does not warrant service 
connection on a presumptive basis.  

There is no competent medical evidence which shows that a 
chronic disease was manifest to a degree of 10 percent within 
the first year after the veteran separated from military 
service.  As such the veteran's claims cannot be well 
grounded. 

F.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence that the veteran's claims for service 
connection are plausible.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).  

Although the RO did not specifically state that it denied the 
veteran's claims for service connection on the basis that 
they were not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claims.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

















	(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating of 10 percent, and not in excess 
thereof, is granted for the service connected residuals of a 
shrapnel wound to the left lower extremity, for the period of 
time from September 1, 1992 to August 27, 1997, subject to 
the law and regulations governing the payment of monetary 
awards.  

An initial noncompensable (0%) disability rating for the 
service connected residuals of a shrapnel wound to the left 
lower extremity, is assigned for the period of time 
subsequent to August 27, 1997.

An initial noncompensable (0%) disability rating is assigned 
for the veteran's service connected PTSD. 

Because it is not well-grounded, the veteran's claim for 
service connection for a left eye disorder is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for Reiter's syndrome is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for degenerative disc disease of the 
lumbosacral spine is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

